ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Anthony D. Crosby has committed professional conduct warranting public discipline, namely engaging in and pleading guilty to theft by swindle; and
WHEREAS, respondent has waived his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR); has withdrawn his answer to the petition and unconditionally admits the allegations of the petition; and has entered into a stipulation with the Director in which they jointly recommend a 3-year suspension from the practice of law, with the reinstatement hearing pursuant to Rule 18, RLPR, not waived; and any reinstatement farther conditioned upon payment of costs of $900 pursuant to Rule 24(d), RLPR; compliance with Rule 26, RLPR; successful completion of the professional responsibility examination pursuant to Rule 18(e), RLPR; and satisfaction of the continuing legal education requirements pursuant to Rule 18(e), RLPR; and
WHEREAS, this court has independently reviewed the record and has determined that the appropriate discipline under the circumstances is a suspension from practice for 5 years with reinstatement conditioned upon the terms agreed to by the parties,
IT IS HEREBY ORDERED that respondent Anthony D. Crosby is suspended from the practice of 'law for a period of 5 years, effective 10 days from the date of this order, ■with any reinstatement subject to the stipulated conditions set out above.
IT IS FURTHER ORDERED that either party may, within 10 days of this order, file a written request for withdrawal of the stipulation as modified and a second referral to a referee for further proceedings; upon such application, this order will be deemed withdrawn.
BY THE COURT:
/s/ Kathleen A. Blatz Kathleen A. Blatz Chief Justice